DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The claim describes no explicit method of determining an optimum value or dimensionality. In light of the claim language, the result of the analysis of the initial fault feature data formed by the energy values and kurtosis values of each wavelet node signal with the parameter random distribution neighbor embedding winner-take-all method is considered the optimum low-dimensional feature data.

35 USC § 101
Although the limitations (1),(2),(3),(4) of claim 1 contain abstract limitations, the claim as a whole with the amendment of limitation (5) integrating into the practical application to improve an accuracy rate of an analog circuit fault diagnosis .Thus The rejection based on 35 USC § 101  has been withdrawn.

Allowable subject matter
Claim 1-4 are allowed.
The following is an examiners statement of reasons of allowance :
  Regarding Claim 1, the closest prior art of record,  Bing et al. (CN 104198924 A) (hereinafter Bing) in view of Wang et al., "Wavelet-Based Feature Extraction in Fault Diagnosis for Biquad High-Pass Filter Circuit”, Mathematical Problems in Engineering  (Year: 2016) (hereinafter Wang) further in view of Perez et al., "Using Wavelets for Feature Extraction and Self Organizing Maps for Fault Diagnosis of Nonlinear Dynamic Systems", Applications of Self-Organizing Maps (Year: 2012) (hereinafter Perez)  further in view of  (Masotti et al. (US 20060277998) (hereinafter Masotti) and further in view of Muller et al. (US 20180348998 (hereinafter Muller) teaches following .
Bing teaches 
collecting a time-domain response signal of an analog circuit under test, wherein the input of the analog circuit under test is excited by using a pulse signal (Page 3, line 5, channel input end adopts pulse excitation ,output terminal sampled voltage signal) , a voltage signal is sampled at an output end, and the collected time-domain response signal is an output voltage signal of the analog circuit (Abstract, line 1-3, a novel analog circuit early fault diagnosis method includes the steps of (1) acquiring time domain response signals of an analog circuit and taking the time domain response signals as output voltage signals of the analog circuit)
 However, Bing does not explicitly teach applying a discrete wavelet packet transform to the collected time-domain response signal to acquire each wavelet node signal;
Wang teaches 
applying a discrete wavelet packet transform (Page 4, section 3, line 8-12, “For the fault diagnosis application in this paper, however, the goal of using wavelet analysis is to represent a signal efficiently with fewer parameters and less computation time. The discrete wavelet transform (DWT) is more suitable in this to the collected time-domain response signal (Fig 1, “circuit sampling dataset”. Page 4, section 3, line2-5, “It offers simultaneous interpretation of a signal in both time and frequency domain and this will allow local, transient, or intermittent components to be explored”) to acquire each wavelet node signal (Fig 2, Node 1-n) ;
calculating energy values of the acquired wavelet node signals (Page 5, section 3.3, line 1-4, equation 4) to form an initial fault feature data set (Page 5, section 3.3, line 9-12, “In most cases, the energy content values can be treated as features to construct a feature vector for faults classification.”) of the analog circuit (Page 2, Para 4, line 1-6) ;
using the optimum low-dimensional feature data to separate at least one fault categories (Fig 4, “Fault classes” i.e. fault categories), to improve an accuracy rate of an analog circuit fault diagnosis ( Page 5, Section 3.4, line 1-6 –“After wavelet decomposition, a large amount of information embedded in the source data can be converted into energy eigenvector consisting of several coefficients. This reduces the dimension (i.e. optimum low dimensional) of input data (i.e. feature data) tremendously and improves the efficiency (i.e. improve an accuracy rate) of the classifier greatly”).
Wang does not explicitly teach
calculating kurtosis values of the acquired wavelet node signals to form an initial fault feature data set of the analog circuit; 
analyzing the initial fault feature data formed by the energy values and kurtosis values of each wavelet node signal with the parameter random distribution neighbor embedding winner-take-all method, to acquire optimum low-dimensional feature data.
Perez teaches 
analyzing the initial fault feature data formed by the energy values each wavelet node signal with the parameter random distribution (Page 6, Section 2.2, Para-A, line 1-4, “Wavelet transform (WT) is an alternative method for processing transient, non-stationary signals simultaneously in time-scale domains. Wavelets are used to decompose a signal into different scale factors. Wavelet approach provides a more natural description of the signal, in terms of a composition of a set of “typical signals”, or wavelets. In fact, the WT is the correlation between a signal and a set of basic wavelets, proposed from a basic “mother wavelet” h (t), chosen in order to analyze a specific transient signal of finite energy.”) winner-take-all method (Page 7, Para –B, line 3-4, “This value is declared as the winner, just as in the technique known as “the winner take all”), 
Perez does not explicitly teach
analyzing the initial fault feature data formed by kurtosis values of each wavelet node signal with the parameter random distribution neighbor embedding winner-take-all method, to acquire optimum low-dimensional feature data. (Non-teaching part in bold font)
Masotti teaches 
kurtosis values can be acquired for a signal (Fig 18 A, shows the wavelet decomposition. This prior art says the decomposition can be done into band and sub-band with various criteria (Para [0045]). Use combinations of the coefficients of the 
However Masotti does not explicitly teach the signal is from analog circuit. Rather Masotti recites RF signal (Para [0061]). Thus this prior art cannot be combined as being a non-analogous art. 
Mueller teaches analyzing data neighbor embedding winner-take-all method (Para [0099], line 1-5).
Mueller does not explicitly teach analyzing the initial fault feature data formed by the energy values and kurtosis values of each wavelet node signal. Furthermore, a person of ordinary skill in the art would not think to combine these inventions without hindsight.
However, the prior art alone or in combination fails to anticipate or render obvious 
an analog circuit fault feature extraction method based on a parameter random distribution neighbor embedding winner-take-all method, comprising: calculating kurtosis values of the acquired wavelet node signals to form an initial fault feature data set of the analog circuit
analyzing the initial fault feature data formed by the energy values and kurtosis values of each wavelet node signal with the parameter random distribution neighbor embedding winner-take-all method, to acquire optimum low-dimensional feature data in combination with the rest of the claim limitations as claimed and defined by the Applicant. (Non-teaching part emphasized by bold font).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Alippi et al “SBT soft fault diagnosis in analog electronic circuits: a sensitivity-based approach by randomized algorithms”, IEEE Transactions on Instrumentation and Measurement • November 2002 – teaches analog circuit fault detection .But technique they are using is based on a harmonic analysis, allows for selecting the most suitable test input stimuli and nodes by means of a global sensitivity approach efficiently carried out by randomized algorithms. And they are using “sinusoidal “signal as input stimuli. (Abstract and Page 3, First paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                          
AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862